The rulings of the court on the admission of testimony were patently free from error.
The argument of the solicitor, to which exception was taken was legitimate.
Refused charge 2 omits the doctrine of retreat. Refused charge 3 was the general charge, and refused charge 4 invades the province of the jury. They were all properly refused. Jones v. State, 20 Ala. App. 660, 104 So. 771; Tatum v. State,20 Ala. App. 436, 102 So. 726.
There is no error in the record, and the judgment is affirmed.
Affirmed.